DE L I OFDR.I)E SEDA

I declare under penalty ofperjury:

l. Mohamed Emad, DOB i2-8~71, has been my psychiatric patient for several years.
2. He has been taking the same medications for years and has remained stable on his meds.

3. He needs lorazepam 0.5 mg fix/clay for anxiety and panic.
4. He also needs duloxetine 60 ing/d and generic Prozac (tluoxetine) 40 rug/cl for anxiety
and depression

5. Without these medications he will suffer greatly and be at medical risk.

Pursuant to 28 USC 1746, Icleclare, certify, verify and state on this day under penalty of perjury

that the foregoing is true and correct

Dr. Denise`D ,

 

 

EXECUTED: Aprilg_$_, 2019

Case 2:19-cv-00598-LA Filed 04/25/19 Page 1 of 1 Document 4-1

